PER Cueiam.
The action of the court in submitting the case to the jury only upon the charge of operating a vehicle on a public highway while under the influence of intoxicating liquor and the verdict of guilty only as to that offense are tantamount to a verdict of not guilty on the charges of assault, resisting arrest and failing to stop for a siren. S. v. Wolfe, 227 N.C. 461, 463, 42 S.E. 2d 515. Thus the question of the correctness of the judge’s ruling on the plea in abatement is moot. The evidence in the case was competent on the charge of drunken driving. In the conduct of the trial and the charge of the court no prejudicial error has been made to appear. S. v. Poolos, 241 N.C. 382, 383, 85 S.E. 2d 342.
No Error.